        Case 5:18-cr-00227-SLP Document 148 Filed 04/21/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )             Case No. CR-18-227-SLP
                                         )
JOSEPH MALDONADO-PASSAGE,                )
                                         )
                    Defendant.           )


                                        ORDER

       On November 30, 2018, this Court entered an Order directing that any documents

or files produced to the defense by the United States that contained any personal

identification information could only be disclosed to Defendant, defense counsel, or agents

of defense counsel. [Doc. 37] The Order also addressed limits on redisclosure of the

protected material. This matter is before the Court on the unopposed motion of Mr.

Maldonado-Passage’s previously appointed counsel for an order authorizing disclosure to

Mr. Maldonado-Passage of documents that may fall within the realm of protected

documents.

       The government does not oppose counsel’s disclosure of the documents identified

in the motion. Given the lack of objection on the government’s part, the Court finds no

reason to deny counsel’s request for authorization to provide the identified documents to

Mr. Maldonado-Passage at the Bureau of Prisons facility in which he is held. However,

the Court reminds counsel and the Defendant that documents or files produced to the
        Case 5:18-cr-00227-SLP Document 148 Filed 04/21/20 Page 2 of 2



defense by the United States that contain any personal identification information continue

to be subject to the restrictions on disclosure addressed in the Order of November 30, 2018.

The Court directs counsel to send Mr. Maldonado-Passage a file-stamped copy of this

Order and the Protective Order (Doc. 37).

       IT IS SO ORDERED this 21st day of April, 2020.
